Citation Nr: 1224061	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  06-33 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to total disability compensation rating based on individual unemployability (TDIU), after June 6, 2009. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom

INTRODUCTION

The Veteran had active service in the United States Army from March 1951 to March 1954. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California which granted an increased rating of 30 percent for posttraumatic stress disorder (PTSD).  In a December 2009 decision the Board granted an increased rating of 70 percent for PTSD for the period prior to June 6, 2009, continued the 30 percent rating after June 6, 2009, and remanded the inferred issued of entitlement to a TDIU rating, under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The claim for TDIU was adjudicated in July 2010 and returned to the Board.  In a May 2011 decision, the Board granted a TDIU rating for the period January 12, 2004, to June 6, 2009, and remanded the issue of entitlement to a TDIU rating for the period after June 6, 2009 for referral to the Director of the Compensation and Pension service in accordance with 38 C.F.R. § 4.16(b).  

In June 2011, the claim was referred to the Director of Compensation and Pension service for consideration of extraschedular for TDIU and a response letter was issued in July 2011.  

In a June 2011 rating decision, issued during the pendency of the appeal, the Appeals Management Center (AMC) granted a 100 percent rating for PTSD, effective January 12, 2004. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  PTSD is currently rated 100 percent disabling, effective from January 12, 2004.  Thus, for the period after June 6, 2009, a 100 percent schedular rating is in effect for PTSD.  

2.  TDIU could not be granted separately for the Veteran's other service-connected disabilities, residual of shell fragment sound left jaw and tinnitus, without consideration of PTSD.


CONCLUSION OF LAW

A 100 percent schedular rating is in effect for the Veteran's PTSD for the time since June 6, 2009; the claim of entitlement to TDIU for that period has been rendered moot.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 4.16 (2011); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service- connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.

Normally, consideration is given to such an award only if the Veteran has a single service-connected disability ratable at 60 percent or more, or if he has two or more such disabilities with a combined rating of 70 percent or more, with at least one disability ratable at 40 percent or more.  38 C.F.R. § 4.16(a).  However, failure to satisfy these percentage standards is not an absolute bar to an award of TDIU.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In fact, the purpose of the Board remand was to refer the Veteran's TDIU claim for extraschedular consideration for the period since June 6, 2009.  

In a June 23, 2011 rating decision, a 100 percent schedular rating for PTSD, the underlying service-connected disability for the TDIU claim, was granted, effective from January 12, 2004.  

Assignment of a total schedular rating does not automatically render a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the United States Court of Appeals for Veterans Claims (hereinafter, the Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect (emphasis added).  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

For the period since June 6, 2009, Veteran's other service-connected disabilities, residuals shell fragment wound left jaw and tinnitus, are each rated 10 percent disabling.  The evidence for that time period does not show that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected left jaw and tinnitus.  

Notwithstanding the schedular 100 percent rating assigned for the Veteran's service-connected PTSD, his other service-connected disabilities, residuals of shell fragment wound left jaw and tinnitus, alone or together do not meet the criteria for the assignment of a TDIU during the time period on appeal, nor have they been shown to render him unable to secure or follow a substantially gainful occupation. 

Here, to award a separate TDIU rating for the period since June 6, 2009, in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD would result in duplicate counting of disabilities. 

As such, the Board finds that the assignment of a total schedular evaluation for PTSD for the renders the TDIU claim moot. 


ORDER

Entitlement to a TDIU is dismissed.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


